Appellate Case: 21-1336     Document: 010110648563      Date Filed: 02/23/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        February 23, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  ARTHUR HOOKS,

        Plaintiff - Appellant,

  v.                                                         No. 21-1336
                                                 (D.C. No. 1:21-CV-01544-LTB-GPG)
  A AND M PROPERTIES; JEFFERSON                               (D. Colo.)
  COUNTY,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.
                   _________________________________

       Arthur Hooks, proceeding pro se,1 appeals the district court’s order dismissing

 his civil suit under Federal Rules of Civil Procedure 8 and 41(b) for failure to comply

 with Rule 8’s pleading requirements. Because Hooks did not object to the magistrate

 judge’s report and recommendation (R&R) underlying the district court’s order, he




       *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
 10th Cir. R. 32.1(A).
        1
          Because Hooks is pro se, “we liberally construe his filings, but we will not
 act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2009).
Appellate Case: 21-1336     Document: 010110648563        Date Filed: 02/23/2022     Page: 2



 waived appellate review. And because none of the exceptions to this waiver rule

 apply here, we dismiss this appeal.

                                       Background

       Hooks initiated this action against A and M Properties and Jefferson County,

 Colorado, alleging that he was illegally evicted from his business. The case was

 assigned to a magistrate judge. After ordering Hooks to file an amended complaint on

 the proper form, the magistrate judge found that the amended complaint failed to

 meet Rule 8’s pleading requirements because Hooks did not “provide a short and

 plain statement of any claims showing he is entitled to relief.” App. 12. As a result,

 the magistrate judge ordered Hooks to file a second amended complaint within 30

 days and warned that failure to do so would result in dismissal without further notice.

 Hooks did not respond.

       Well after the 30 days had passed, the magistrate judge issued an R&R

 concluding that the amended complaint should be dismissed without prejudice under

 Rule 41(b) for failure to comply with Rule 8. The R&R advised Hooks that he had 14

 days after service to file a written objection and that a failure to object may result in

 waiver of appellate review. After the time period for objection had passed, the district

 court adopted the R&R and dismissed the complaint without prejudice.

       Hooks appealed. This court issued an order to show cause as to why he had not

 waived his right to appellate review by failing to object to the R&R. After Hooks

 responded, the issue was referred to this panel for decision.




                                             2
Appellate Case: 21-1336    Document: 010110648563         Date Filed: 02/23/2022     Page: 3



                                         Analysis

       A party who fails to timely object to a magistrate judge’s recommendations

 “waives appellate review of both factual and legal questions.” Allman v. Colvin, 813

 F.3d 1326, 1329 (10th Cir. 2016) (quoting Casanova v. Ulibarri, 595 F.3d 1120,

 1123 (10th Cir. 2010)). This “firm-waiver rule” does not apply, however, when (1) “a

 pro se litigant has not been informed of the time period for objecting and the

 consequences of failing to object” or (2) “the interests of justice require review.” Id.

 (quoting Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008)). The first

 exception does not apply here because the R&R advised Hooks of the time period to

 object and the consequences of failing to do so.

       Turning to the second exception, we consider “a pro se litigant’s effort to

 comply, the force and plausibility of the explanation for his failure to comply, and

 the importance of the issues raised.” Morales-Fernandez v. I.N.S., 418 F.3d 1116,

 1120 (10th Cir. 2005). None of these factors favor Hooks.

       Hooks does not show an effort to comply. In response to the show-cause order,

 Hooks asserts that he “found out about his dismissal through a phone call to the

 district court and immediately appealed.” Aplt. Resp. 1. But even assuming Hooks

 promptly appealed once he learned of the dismissal, he does not assert that he made

 any effort to stay apprised of his case status between the date the magistrate judge

 ordered him to file a second amended complaint and the date the district court

 entered the dismissal order, a period spanning more than two months. “As a party

 representing himself, it was [Hooks’s] responsibility to keep himself apprised of the


                                             3
Appellate Case: 21-1336    Document: 010110648563        Date Filed: 02/23/2022    Page: 4



 status of his case.” Nitka v. Nelnet, Inc., 809 F. App’x 491, 495 (10th Cir. 2020)

 (unpublished).2 Had Hook’s monitored the docket or contacted the district court

 earlier, he would have discovered the orders requiring further action. See id.

       Nor is his explanation for his failure to comply persuasive. Hooks contends

 that he “was not properly notified of what to do” because of “mail[-]tampering issues

 and a[n] address change.” Aplt. Resp. 1. But Hooks provides no factual support for

 his vague allegation of mail tampering. See Banks v. Hodak, No. 10-1031, 2010 WL

 2926545, at *3 (10th Cir. 2010) (unpublished) (finding plaintiff’s “vague and

 unsupported” mail-tampering allegations did not warrant interest-of-justice

 exception). As to his alleged address change, the local rules required Hooks to inform

 the court of any address change “not later than five days after the change,” but he

 failed to do so. D. Colo. Civ. R. 5.1(c). Moreover, Hooks filed his amended

 complaint on the District of Colorado form, which warned him that “[f]ailure to keep

 a current address on file with the court may result in dismissal of your case.” App. 5.

 We have previously declined to apply the interest-of-justice exception when the party

 seeking to invoke it was responsible for the failure to receive the magistrate judge’s

 recommendation, and we see no reason to stray from that practice here. See Theede v.

 U. S. Dep’t of Lab., 172 F.3d 1262, 1267–68 (10th Cir. 1999).

       The importance-of-the-issues factor also cuts against Hooks. This factor

 considers whether the complaint raises “issues of considerable import.” Wirsching v.


       2
         We cite unpublished cases only for their persuasive value. See Fed. R. App.
 P. 32.1(a); 10th Cir. R. 32.1(A).

                                            4
Appellate Case: 21-1336     Document: 010110648563        Date Filed: 02/23/2022      Page: 5



 Colorado, 360 F.3d 1191, 1198 (10th Cir. 2004). On appeal, Hooks vaguely

 discusses the substantive allegations in his amended complaint but never explains

 why they are sufficiently important to merit appellate consideration despite his

 failure to timely object to the R&R. Nor do we discern issues of considerable import

 from our own review of the amended complaint. Thus, Hooks has not shown that his

 amended complaint raises issues of considerable import.

        We have also said that a showing of plain error can be sufficient to establish

 that the interests of justice weigh in a litigant’s favor. See Morales-Fernandez, 418

 F.3d at 1122–23. But Hooks cannot prevail under this standard because he has not

 shown error, let alone plain error. See id. Notably, Hook’s appellate brief does not

 address his failure to comply with Rule 8(a). See Clark v. Colbert, 895 F.3d 1258,

 1265 (10th Cir. 2018) (“[W]e will not question the reasoning of a district court unless

 an appellant ‘actually argue[s]’ against it.” (second alteration in original) (quoting

 Phillips v. Calhoun, 956 F.2d 949, 954 (10th Cir. 1992))). That rule specifically

 requires that the complaint contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see also Mann v.

 Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007) (“Rule 8 serves the important

 purpose of requiring plaintiffs to state their claims intelligibly so as to inform the

 defendants of the legal claims being asserted.”). And here, the substance of the

 amended complaint includes just eight conclusory sentences that lack factual support.

 Moreover, it is unclear which claims Hooks is asserting against each defendant. Thus,

 we agree with the magistrate judge and the district court that the amended complaint


                                             5
Appellate Case: 21-1336    Document: 010110648563         Date Filed: 02/23/2022      Page: 6



 fails “to inform the defendants of the legal claims being asserted.” Id. Accordingly,

 and because all other relevant factors weigh against him, the interests-of-justice

 exception does not apply, and Hooks has waived appellate review.

        As a final matter, we address Hooks’s motion to proceed in forma pauperis.

 When, as here, the district court certifies that any appeal is not taken in good faith,

 we must give our authorization for the party to proceed in forma pauperis. Fed. R.

 App. P. 24(a)(3)(A); 28 U.S.C. § 1915(a)(3). Because Hooks does not allege “a

 reasoned, nonfrivolous argument on the law and facts in support of the issues raised

 on appeal,” we deny his motion. DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th

 Cir. 1991).

        For these reasons, we dismiss this appeal and deny Hooks’s motion to proceed

 in forma pauperis. Hooks is required to immediately make full payment of his

 appellate filing fees.

                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                             6